Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. [US PGPUB 20200058834] (hereinafter Park).

Regarding claim 1, Park teaches a method for repairing a display device, the display device including a plurality of inorganic light emitting elements (50, Para 95) arranged in a matrix (Fig. 10) and an insulator (60, Para 77) arranged around the plurality of inorganic light emitting elements (Fig. 10), the method comprising steps of:

removing the insulator around the defective inorganic light emitting element while the defective inorganic light emitting element remains without being removed by irradiating the insulator around the defective inorganic light emitting element with irradiation light (Para 102/103); and 
removing the defective inorganic light emitting element after the insulator therearound has been removed (Para 103).  

Regarding claim 2, Park teaches a method wherein at the removing of the insulator, the insulator included in a target part located on an outer side of a center part of the defective inorganic light emitting element in a radiation direction and surrounding the center part when seen from a traveling direction of light emitted from the inorganic light emitting elements is removed by irradiating the target part with the irradiation light (Fig. 11).  

Regarding claim 3, Park teaches a method wherein at the removing of the insulator, the entire target part is irradiated with the irradiation light by moving an irradiation position at which the display device is irradiated with the irradiation light along a circumference of the center part of the defective inorganic light emitting element (Fig. 11, Para 102).  

Regarding claim 5, Park teaches a method further comprising a step of mounting the inorganic light emitting element in a space from which the defective inorganic light emitting element is removed in the display device (Para 103, Fig. 13).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lin et al. [US PGPUB 20170125374] (hereinafter Lin).

Regarding claim 6, Park teaches a method wherein 
an end portion of the defective inorganic light emitting element on an opposite side to a traveling direction of light emitted from the inorganic light 
Park does not specifically disclose the rest of the claimed limitations
However it is noted that Park only discloses removing the defective inorganic light emitting element and then put a replacement inorganic light emitting element in the position of the defective inorganic light emitting element (Para 103). 
Park does not disclose removing any other material/layer after removing the defective inorganic light emitting element. Thus a person having ordinary skills in the art will expected that coupling conductive part will remain after the removal of the defective inorganic light emitting element.
Referring to the invention of Lin, Lin discloses replacing a device 200 with device 210 (Fig. 1 and 5) wherein the coupling conductive part 250 that was initially used to hold device 200 in place was used to hold replacement device 210 in place (Fig. 5); and 
wherein device 200 is removed by applying local heating 350 (laser, Para 41) and wherein the replacement device 210 is put in place by melting the coupling conductive part 250 by using local heating 350 (laser, Para 41) and then allowing for the hardening of the coupling conductive part 250 to harden.
In view of such teaching by Lin, it would have been obvious to a person having ordinary skills in the art to have the invention of Park comprise the teachings of Lin based on the rationale of applying a known technique to a .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Uriu et al. [US Patent 5647966] (hereinafter Uriu).

Regarding claim 4, Park teaches the limitation of the claim upon which it depends.
Park does not specifically disclose the limitation of claim 4.
However, it is noted that Park discloses that insulator 60 is one of ethylene based polymers, acetate based polymers, ethylene vinyl acetate based polymers, olefin based polymers or acrylic based polymers (claim 3).
Referring to the invention of Uriu, Uriu teaches laser light at a wavelength of 308 nm or 248 nm to remove a part of a resin layer, 
wherein the resin is an acrylic resin (Col. 5 lines 34-44).
In view of such teaching by Uriu, it would have been obvious to a person having ordinary skills in the art to have the invention of Park comprise the teachings of Uriu based on the rationale of applying a known technique to a known device (method, or product) to yield predictable results (MPEP 2143).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/           Primary Examiner, Art Unit 2819